ACCEPTED
                                                                                          01-14-00241-cr
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                    1/8/2015 12:17:43 PM
                                                                                     CHRISTOPHER PRINE
                                                                                                  CLERK

                               No. 01-14-00241-CR

                                    In the                    FILED IN
                                                       1st COURT OF APPEALS
                           COURT OF APPEALS                HOUSTON, TEXAS
                                   For the             1/8/2015 12:17:43 PM
                   FIRST SUPREME JUDICIAL DISTRICTCHRISTOPHER A. PRINE
                                 at Houston                    Clerk
                  ______________________________________

                On Appeal from the 240th Judicial District Court of
                            Fort Bend County, Texas
                        Cause Number 11-DCR-057053
                 ______________________________________

                   SEAN MICHAEL MCGUIRE, Appellant
                                    v.
                     THE STATE OF TEXAS, Appellee
                  _____________________________________

           APPELLANT’S MOTION FOR EXTENSION OF TIME
               DUE TO LACK OF COMPLETE RECORD
                  ______________________________

      TO THE HONORABLE JUSTICES OF THE FIRST COURT OF

APPEALS:

      COMES NOW, Sean Michael McGuire, Appellant herein, by and through

his attorney of record, Kristen Jernigan, and files this, his Motion for Extension of

Time Due to Lack of Complete Record.         In support of said motion, Appellant

would show the Court the following:

      1.     Appellant’s brief is due in this case on January 9, 2014.

     2.     Appellant seeks an extension of thirty days in which to file his brief,
making his brief due on or before February 8, 2015.
      3.      The docket in this case, found on the Court’s website, indicates that
portions of the Reporter’s Record in this case were filed on August 5, 2014;
October 16, 2014; October 20, 2014; and January 2, 2015. Despite this fact, the
Court initially set the due date for Appellant’s brief at September 5, 2014.

       4.     Appellant requested, and received two extensions of time. On
December 23, 2014, before the record in this case was complete, the undersigned
requested an extension of time. This Court granted a one-week extension and
directed that no further extensions would be considered or granted.

       5.    The undersigned learned from Karen Rothman, a court reporter who
transcribed a hearing in this case, that yet another volume is set to be filed this
date.

       6.    On January 7, 2015, the undersigned and co-counsel alerted the Clerk
of the Court that various portions of the record had only very recently filed and that
the record was still not complete. Despite the Court’s previous order, the Clerk of
the Court instructed the undersigned to file a Motion for Extension of Time
explaining that portions of the record were only recently filed and that the record
was not yet complete.

       7.   The undersigned alerted the Clerk of the Court that the brief in this
case is complete, based on the portions of the record the undersigned has received
and reviewed. However, the undersigned must review the entire record to
determine the appropriate points of error.

        8.    In the past sixty days, the undersigned has filed a brief in the Tenth
Court of Appeals in Cause Number 10-14-00227-CR, Pedro Rodriguez, Jr., v. The
State of Texas. In addition, the undersigned filed briefs in the Third Court of
Appeals in the following cases: Cause Number 03-14-00381-CR, Eric Alan Moore,
Jr., v. The State of Texas; Cause Number 03-14-00494-CR, William Albert Mower
v. The State of Texas; Cause Number 03-14-00252-CR, John Joseph Foster v. The
State of Texas; and Cause Number 03-14-00427-CR, Joshua Caleb Williams v. The
State of Texas. The undersigned also filed a brief in the First Court of Appeals in
Cause Number 01-14-00260-CR, Arthur Alexander Office v. The State of Texas.
Finally, the undersigned has made numerous court appearances and has undertaken
the tasks associated with the management of a solo attorney practice.

      9.    For the reasons set forth above, Appellant respectfully requests that he
be granted an extension of thirty days so that his brief in this case will now be due
on February 8, 2015.
                                  PRAYER

          WHEREFORE, PREMISES CONSIDERED, Appellant respectfully

requests that this Court grant his Motion for Extension of Time Due to Lack of

Complete Record.

                                          Respectfully submitted,



                                          _______/s/__Kristen Jernigan______
                                          KRISTEN JERNIGAN
                                          State Bar Number 90001898
                                          207 S. Austin Ave.
                                          Georgetown, Texas 78626
                                          (512) 904-0123
                                          (512) 931-3650 (fax)
                                          Kristen@txcrimapp.com



                       CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the

foregoing Appellant’s Motion for Extension of Time Due to Lack of Complete

Record has been mailed to the Fort Bend County District Attorney’s Office, 301

Jackson, Richmond, Texas 77469, on January 8, 2015.



                                    __/s/ Kristen Jernigan__________________
                                    Kristen Jernigan